PER CURIAM.
Samuel J. Gardner appeals an order of the trial court summarily denying his motion under Florida Rule of Criminal Procedure 3.850 as untimely. Mr. Gardner’s judgment and sentence became final on August 18, 1988. He alleges in his motion that he learned for the first time on January 4, 1999, that the state had communicated to his lawyer before trial an offer to let him plead to a lesser-included offense and receive a shorter sentence than the one he received after his trial and conviction; that the lawyer who received this offer did not inform him of it; and that he would have accepted the offer had he known of it. These allegations, including the allegation that Mr. Gardner learned of the plea offer only belatedly when he saw certain written materials for the first time, are not refuted by the record. See Fla. R.Crim.P. 3.850(b)(1) (abrogating time limits where “the facts on which the claim is predicated were unknown to the movant”); Rodriguez v. State, 777 So.2d 1143 (Fla. 3d DCA 2001); Seymore v. State, 693 So.2d 647 (Fla. 1st DCA 1997).
Accordingly, we reverse the trial court’s order and remand for an evidentiary hearing or attachment of portions of the record conclusively refuting Mr. Gardner’s claims.
WEBSTER, DAVIS, and BENTON, JJ., concur.